Citation Nr: 1109230	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987 and from May 15, 1988 to May 25, 1988.

This appeal to the Board of Veterans' Appeals (Board) stems from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In her June 2007 substantive appeal (on VA Form 9), the Veteran requested a Travel Board hearing at the RO before a Veterans Law Judge.  In September 2007 however, she withdrew this hearing request.  38 C.F.R. § 20.704(e) (2010).

The Board has recharacterized the issue on appeal, originally claimed as entitlement to service connection for PTSD, to more broadly encompass entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia, and an adjustment disorder with depressed mood, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board finds that additional development and consideration are required.  Therefore, the appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran asserts that she was sexually assaulted in September 1987, and was the victim of a shooting contemporaneous with her assault.  She asserts that these incidents are the genesis of her current psychiatric disability.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in- service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

As an initial matter, it is unclear whether the Veteran has the requisite diagnosis of PTSD.  Concerning this, a "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which, as also mentioned, simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f). The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

The Veteran's claim for service connection for PTSD is predicated entirely on sexual assault (military sexual trauma (MST)).  The most recent revisions to 38 C.F.R. § 3.304(f) amending the adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, did not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience.  75 Fed. Reg. 39843 (July 13, 2010).  This is because these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(3) to (f)(4).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than her service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2010).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In Patton, the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal (sexual) assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."
Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over- the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

Moreover, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  It may be in a claim, as here, which is predicated on military sexual trauma (MST).

With respect to the facts of this particular case, there are no service treatment records  indicating the Veteran complained about, was seen or evaluated for psychiatric-related problems or issues.  However, in December 1987, prior to her second period of active duty in May 1988, the Veteran presented at an intake facility complaining of sleeping disorders and depression due to various family problems, but failed to mention a sexual or physical assault.  The treating physician diagnosed the Veteran with paranoia and adjustment disorder with depressed mood.  

Thereafter, service personnel records show that the Veteran was disenrolled from Quartermaster school in May 1988 because she did not qualify due to her scores.  


In May 2006, the Veteran submitted her PTSD stressor statement worksheet identifying, by name, one person who she claims assaulted her.  She also provided the location by state of the attack and a three month window, from June to September 1987, when the attack occurred.  Additionally, the Veteran submitted another statement in April 2007 reiterating her contentions, including the name, location and date of the attack.  There is no indication the RO attempted to contact this potential witness or verify her statements that she was sexually assaulted and shot in the head.  Accordingly, after first giving her another opportunity to provide specific information about her claimed in-service stressors, the AMC should (regardless of whether she responds, but after giving sufficient time to respond) attempt to independently verify the occurrence of the claimed incidents through the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate authority.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c).

In doing so, the AMC is reminded that requiring corroboration of every detail, including the veteran's personal participation, defines "corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Rather, an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.

Moreover, regardless of the outcome of that development, the AMC should also schedule the Veteran for a VA examination with a VA psychiatrist or other qualified mental health care provider to review the file to determine whether there are any indications (behavior changes, etc.) the Veteran was sexually assaulted while in the military, as another means of trying to corroborate her alleged MST.  In other words, if the VA examiner determines the Veteran's suffers from PTSD or other psychiatric disorder, he or she should then determine whether the Veteran's alleged sexual and physical assault in service is the reason for this diagnosis or any other current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Although the Board must make the ultimate finding of fact concerning the occurrence of a stressor, VA regulation as mentioned provides that VA adjudicators may submit any evidence it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates that a personal assault occurred resulting in PTSD.  38 C.F.R. § 3.304 (f)(4).  The Board also notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau, supra, that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton, supra, and YR, supra.

Accordingly, the case is REMANDED for the following action:

1.  Using the additional information the Veteran provided in her May 2006 and April 2007 statements, forward this information to the JSRRC or any other appropriate records repository for research into corroboration of her claimed stressors.  The JSRRC or other authority should be provided a copy of any information obtained above concerning the incidents in question.  The AMC should also follow up on any additional action suggested by JSRRC.

2.  After associating with the claims file all available records and/or responses received from JSRRC, please prepare a report detailing the occurrence of any specific in-service stressors deemed established by the record.  This report is then to be added to the Veteran's claims file.   

If no stressors have been verified, then the AMC should so state in its report.

3.  Next, schedule the Veteran for a VA psychiatric examination for a medical opinion concerning whether she has PTSD, or any other psychiatric disorder, as a result of a stressor - in particular the alleged sexual assault, during her military service.  The examination should include any necessary diagnostic testing or evaluation needed to make this important determination.  

Based on a comprehensive review of the claims file and independent examination, the examiner is asked to confirm the Veteran has PTSD or any psychiatric disorder (according to the requirements of DSM-IV).  If she does, then the examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the PTSD is related to any of the Veteran's claimed in-service stressors.

The examiner should be instructed that only the allegations of personal assault stressors (whether verified or not) and any remaining verified events (i.e., stressors not related to personal assault) listed by the AMC may be considered as valid stressors.

Inform the designated examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.


4.  Then readjudicate the claim for service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  If this claim is not granted to the Veteran's satisfaction, prepare another Supplemental Statement of the Case and send it to her and her representative.  Give them time to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


